UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4807
REGINALD TODD BRIGGS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-291)

                      Submitted: March 31, 2003

                       Decided: April 22, 2003

  Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Robert M.
Hamilton, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                      UNITED STATES v. BRIGGS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Reginald Todd Briggs was convicted in 1998 of conspiracy to pos-
sess with intent to distribute cocaine base, in violation of 21 U.S.C.
§ 846 (2000). He was sentenced to thirty-seven months in prison, to
be followed by three years of supervised release.

   In August 2002, Briggs’ probation officer filed an amended peti-
tion to revoke Briggs’ supervised release. The petition stated that
Briggs had violated several conditions of supervised release, includ-
ing the condition that he refrain from the use of any controlled sub-
stance. At a hearing on the petition, Briggs admitted that he had
committed the charged violations. The district court revoked super-
vised release and sentenced Briggs to five months in prison, to be fol-
lowed by a fifty-five-month supervised release term.

   Briggs appeals. Counsel has filed a brief under Anders v. Califor-
nia, 386 U.S. 738 (1967), claiming that the district court should not
have imposed a second supervised release term on Briggs but stating
that there are no meritorious issues for appeal. Briggs was notified of
his right to file a pro se supplemental brief but he filed nothing in
response to this notice.

   We find that the appeal is without merit. The court was authorized
to impose a supervised release term of at least three years for Briggs’
1998 conviction. See 21 U.S.C. § 841(b)(1)(C) (2000). There is no
maximum term of supervised release that a court may impose pursu-
ant to § 841(b)(1)(C). United States v. Pratt, 239 F.3d 640, 647-48
(4th Cir. 2001). Upon revocation of supervised release and imposition
of a term of imprisonment, the court was authorized to impose a sec-
ond term of supervised release of the length originally permitted, less
any term of active imprisonment imposed. See 18 U.S.C. § 3583(h)
(2000). We conclude that the district court acted within its discretion
                        UNITED STATES v. BRIGGS                         3
when it ordered Briggs to serve fifty-five months on supervised
release upon expiration of his five-month prison term.

   Our review of the record discloses that the district court acted in
full compliance with the relevant statutes and sentencing guidelines.
We have, in accordance with Anders, reviewed the entire record and
have found no meritorious issues for appeal. This court requires coun-
sel to inform his client, in writing, of his right to petition the Supreme
Court of the United States for further review. If the client requests
that a petition be filed, but counsel believes that such a petition would
be frivolous, then counsel may move in this court to withdraw from
representation. Counsel’s motion must state that a copy of the motion
was served on his client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                             AFFIRMED